Citation Nr: 0426500	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  00-04 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a back disability 
to include as secondary to service-connected disability.  

2.  Entitlement to service connection for a nervous disorder 
to include as secondary to service-connected disability.  

3.  Entitlement to an increased evaluation for a left foot 
disability, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION


The veteran (appellant) served on active duty from January 
1980 to May 1989.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran seeks service connection for a back disorder and 
for a nervous disorder to include as secondary to service-
connected disability, and he seeks an increased evaluation 
for his service-connected left ankle disability, beyond the 
currently assigned 10 percent.  

A VA examiner found in September 1999 that the veteran has 
major depressive disorder and that there appeared to be a 
temporal association between the veteran's back condition and 
his depression.  Private examiners have noted that the 
veteran has depression due to his "physical state".  The 
veteran has claimed that his depression is related to his 
service-connected left foot disability.  

The record reveals that the veteran was treated in service 
for complaints of back pain.  In June 1981, he complained of 
upper back pain.  The next day he reported having mid back 
pain with motion.  Examination showed back tenderness 
increased with flexion and lateral bending.  Back pain, 
muscular, was diagnosed.  In July 1983, he complained of pain 
in the lower back due to a box falling down and injuring him.  
The finding was, traumatic low back pain and contusion of the 
low back.  In October 1983, he reported having back pain, and 
the finding was possible back injury, and chronic back 
strain.  

On VA examination in September 1999, the examiner found 
degenerative disc and degenerative joint disease of the low 
back.  The examiner opined that this would not be service 
related with symptomatology starting four to five years after 
service.  As noted above, the record shows that the veteran 
had back complaints during service.  In a January 2004 
addendum to a November 2003 VA examination, the examiner 
stated that the veteran's low back disorder is not related to 
his service-connected left foot disability because his low 
back symptoms predated his left foot difficulties.  On this 
issue the Board believes that another VA examination is 
necessary to clarify the etiology of the veteran's low back 
complaints to include any relation to his military service 
and/or his service-connected left foot disability.  

The veteran also seeks an increased evaluation for his 
service-connected left foot disability.  The veteran's left 
foot disability is currently evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5284.  Under Diagnostic Code (DC) 5284 
(relating to other foot injuries), a 10 percent rating 
contemplates moderate impairment, a 20 percent contemplates 
moderately severe impairment, and a 30 percent rating 
contemplates severe impairment.  With actual loss of the use 
of the foot, a 40 percent rating is applicable. 38 C.F.R. § 
4.71a, Diagnostic Code 5284.  The words "moderate," 
"moderately severe," and "severe" are not defined in 
Diagnostic Code' 5284.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decision is "equitable and just."  38 C.F.R. § 
4.6.  

On the most recent VA examination for disability evaluation 
in November 2003, the examiner stated that no files were 
presented for review.  While an addendum was offered in 
January 2004, this report did not address the veteran's left 
foot disability.  Prior to the November 2003 examination, the 
most recent VA examination concerning the left foot 
disability was conducted in November 2003.  VA regulations 
require that each disability be viewed in relation to its 
history both in the examination and in the evaluation of the 
disability.  38 C.F.R. § 4.1 (2003).  Thus, it is essential 
that the examining physician have the veteran's medical 
records to review in conjunction with the examination, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) ("thorough and contemporaneous medical examination" is 
one that "takes into account the records of the prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.").  Accordingly, the November 
2003 VA examination was inadequate on its face.  See Benjamin 
v. Principi, No. 99-1001 (U.S. Vet. App. Sept. 6, 2001) (per 
curiam).  

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), and to ensure that the 
veteran has been afforded due process, the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in this law.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development: 

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding all medical treatment for the 
disability at issue here that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.  If no records can be 
located, this fact should be clearly 
documented in the claims file to 
demonstrate that VA has taken action to 
attempt to locate and obtain any such 
records.  

2.  The RO should arrange for a VA 
orthopedic examination to determine the 
nature and extent of the veteran's left 
foot disability and the etiology of his 
lumbar spine disability.  The veteran 
must be informed of the potential 
consequences of his failure to report for 
any scheduled examination, and a copy of 
this notification must be associated with 
the claims file.  

The examiner in conjunction with the 
examination must review the claims 
folder, including the pertinent medical 
records contained therein.  All necessary 
tests, including X-rays, should be 
performed.  The orthopedic examination 
must include the range of left ankle 
motion in degrees, with notations as to 
the degree of motion at which the veteran 
experiences pain, if any.  The physician 
should identify and completely describe 
any other current symptomatology, 
including any functional loss of the left 
foot due to more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  The physician should 
inquire as to whether the veteran 
experiences flare-ups.  If so, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups should be 
described.  The examiner should 
characterize the severity of the left 
foot disability "moderate," "moderately 
severe," or "severe" and should 
elaborate on the basis for such finding.  
The examiner should indicate the effect, 
if any, of the service-connected left 
foot disability on the veteran's ability 
to work.  The examiner should also 
evaluate the veteran's low back 
complaints and offer an opinion regarding 
the etiology of any low back disability 
found.  The examiner should address 
whether it is at least as likely as not 
that any current low back disability 
found is related to the veteran's 
treatment of back complaints during 
service or if any low back disability is 
due to or aggravated by the veteran's 
service-connected left foot disability.  

3.  The veteran should undergo a VA 
psychiatric examination.  The examiner in 
conjunction with the examination must 
review the claims folder, including the 
pertinent medical records contained 
therein.  All necessary tests should be 
conducted.  The examiner should offer an 
opinion as to the etiology of any nervous 
disorder found, to include whether it is 
at least as likely as not that any 
nervous disorder diagnosed is due to or 
aggravated by any physical ailment, 
including the veteran's service-connected 
left foot disability.  All conclusions 
and opinions must be supported by 
complete rationale.   

4.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate all of the issues 
remaining on appeal.  If any benefit 
sought remains denied, a supplemental 
statement of the case (SSOC) should be 
issued, and the veteran should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further appellate review.  The SSOC must 
contain notice of all relevant actions 
taken on the claim, including a summary 
of the evidence received since the 
issuance of the last SSOC, and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  




Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




